DETAILED ACTION
Status of Claims: Claims 1-17 are currently pending. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-17 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Independent claims 1 and 4 are allowable over the prior art of record since none of the prior art, taken individually or in combination, particularly discloses, fairly suggests, or renders obvious “obtaining, by the NF management device, component information of a second NF component based on the NF identifier and the first network slice information” comprised in the NF discovery request sent by the first NF component, “wherein the second NF component supports the NF type and is located in a network slice indicated by the first network slice information, and the component information of the second NF component comprises a discovery policy of the second NF component, and a second NF component identifier, wherein the discovery policy indicates that the second NF component is allowed to be accessed by NF components 15in the first network slice indicated by the second network slice information” when considering with other limitations in the claims as a whole.
Independent claims 7, 11, and 14 are allowable over the prior art of record since none of the prior art, taken individually or in combination, particularly discloses, fairly suggests, or renders obvious “obtaining component information of a second NF component based on the NF identifier and the expected network slice” comprised in the NF discovery request sent by the first NF component, “wherein the second NF component supports the second NF type and is located in a network slice indicated by the first network slice information, and the component information of the second NF component comprises a discovery policy of the second NF component and a second 25NF component identifier, wherein the discovery policy indicates that the second NF component is allowed to be accessed by NF components in the first network slice indicated by the second network slice information” when considering with other limitations in the claims as a whole.
Dependent claims 2, 3, 5, 6, 8-10, 12, 13, and 15-17 are allowed based on the virtue of their dependency on the allowed base claims 1, 4, 7, 11, and 14.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HOANG-CHUONG Q VU whose telephone number is (571)270-3945. The examiner can normally be reached Monday-Friday (9:30-5:30 PM EST.).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, AYAZ SHEIKH can be reached on 571-272-3795. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

HOANG-CHUONG Q. VU
Primary Examiner
Art Unit 2476



/HOANG-CHUONG Q VU/Primary Examiner, Art Unit 2476